DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 01/13/22. Claims 1-4, 10, 11, 13 and 19 have been amended. The claims as discussed in the interview have not been amended to get around the Simmons reference and are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant is claiming when referring to “a portion of a central line across the body” and “a central line”. The central lines as presented in the claims appear to be referring to two different central lines. It is unclear what the central line across the body is referring to in “a first edge of the yoke member defining a portion of a central line across the body”. It is unclear what structure is required of the body and the yoke member first edge. The central line is an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 9-13, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US 2010/0282803).
In regard to claims 1 and 13, Simmons teaches a multi-use convertible garment (garment: 104), comprising: a multilayered textile body formed as a generally planar member having a first side and a second side, and a central opening disposed near a midpoint of the body (pocket and garment layers of Figures 2A and 2B, garment 104 is generally planar when laid out open and flat); a yoke assembly disposed on the first side of the body (flap/pocket: 204), the yoke assembly comprising a textile yoke member attached to the body adjacent to the central opening and extending across at least a portion of a width of the body with a first edge of the yoke member defining a portion of a central line across the body (flap/pocket: 204 is yoke of figures 2A-2B; paragraphs 0025-0026; bottom of flap/pocket attached to body is the central line 
 
In regard to claim 4, Simmons teaches wherein the textile body is sized to allow the textile body to be folded and stowed in the storage pouch (body of garment 104 is to be folded and stowed in backpack: 102).  

 	In regard to claim 6, Simmons teaches further comprising a series of 3fasteners disposed along opposite edges of the body for securing the garment in the first conformation (see zipper fastener in figure 2A along opposite edges of the body).  

 	In regard to claims 7 and 16, Simmons teaches further comprising a hood assembly attached to the body on the first side and disposed at the central opening (see hood attached to central opening in figures and paragraph 0024).  

 	In regard to claim 9, Simmons teaches wherein the yoke recess further comprises a pocket (paragraph 0026).  

 	In regard to claims 10 and 19, Simmons teaches wherein the yoke member has at least two sides extending away from the central line to the yoke member lower side that are secured to the body (flap 204 being a pocket: paragraph 0026).  

 	In regard to claims 11 and 20, Simmons teaches further comprising a pocket assembly disposed on the first side of the body at a position on a front surface of the poncho defined by the body when arranged in the first conformation (see pockets in figure 2A).  

 	In regard to claim 12, Simmons teaches further comprising at least a first port disposed in the storage pouch (port is opening to backpack as seen in Figure 1c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2010/0282803) in view of Valdes (US 2005/0273904).
Simmons teaches a garment as described above in claims 1 and 13. 
In regard to claim 14, Simmons teaches the textile body being sized to allow the garment when removed from the backpack to be folded and stowed in the storage pouch/backpack in a cushion conformation (paragraph 0009 details that the garment and backpack are removably attached, which would allow the garment (104) to be folded and stored in backpack (102) as desired and the backpack with garment stored therein are in the cushion conformation).  
 	However, Simmons fails to specifically teach a pouch body/backpack with an open top and a pouch flap for closing the open top and further comprising a zipper for securing the pouch flap to the pouch body and at least a first port disposed in the pouch flap to allow air to vent there through. Simmons teaches a backpack that appears to have a zipper and flap at the top as provided in Figure 1C, however, the specification fails to mention the zipper and flap of the backpack. 
 	In regard to claims 14, 7 and 15, Valdes teaches a backpack (backpack: 12) with integrated garment (garment 22, 22’), wherein the backpack (12) has an open top (elongated 
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the backpack of Simmons with the flap and top zipper opening as taught by Valdes, since the backpack of Simmons with a top flap and zipper opening would provide a backpack that has an opening placement that allows an item of maximum size to be easily placed and securely retained in the backpack compartment. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2010/0282803) in view of DeLorenzo et al. (US 7,296,302).
Simmons teaches a garment as described above in claims 13 and 16. However, Simmons fails to teach the hood assembly comprises a face mask assembly that has extension that are capable of being secured together. 
In regard to claims 17-18, DeLorenzo et al. teaches a hood assembly comprising a face mask assembly (see figure 1, face extensions: paragraph column 1, lines 54-67 through column 2, lines 1-11); wherein the face mask assembly comprises extensions of side members of the hood assembly are capable of being secured together (see figure 1, extensions secured together via fasteners 12, 14).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood of Simmons with the face mask extensions of DeLorenzo et al., since the hood of Simmons provided with face mask extensions would provide a hood that keeps a user’s face warm while allowing free breathing (DeLorenzo: column 2, lines 1-11).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2010/0282803) as applied to claim 1 above, and further in view of Rundle (US10,080,391).
Simmons fails to teach the protective garment having two layers with specific properties.
 In regard to claims 2-3, Rundle teaches a protective garment (10) that comprises at least two layers (column 3, lines 36-46, garment with liner), with a first layer at the first side and a second layer at the second side, wherein the first layer is water resistant material (column 3, lines 36-46) and the second layer is an insulative material (column 3, lines 36-46).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the protective garment of Simmons with the dual layered construction as taught by Rundle, since the protective garment of Simmons provided in a dual layered structure would teach a garment that has one side that is water resistant and one side that is insulative providing a more protective and comfortable garment (Rundle: column 3, lines 36-46).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2010/0282803) in view of Flaniken (US 2005/0160514).
 	Simmons teaches a protective garment as described above in claim 1. Further, Simmons teaches a flap/pocket attached to a central line of the garment body. However, Simmons fails to specifically teach the flap/pocket (yoke member) being attached to a seam as required by claim 5. 
 	In regard to claim 5, Flaniken teaches a pocket (yoke member) attached via a seam to a garment body along the sides and bottom (paragraph 0036). The bottom of pocket is the portion of the pocket of Simmons that would extend along the central line that would reside along the shoulders of a user wearing the poncho and the attachment would be the seam (see figure 2A and paragraph 0026).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2010/0160514) in view of DeLorenzo et al. (US 7,296,302).
 	Simmons teaches a protective garment as described above in claims 1 and 7. However, Simmons fails to teach the hood comprising a face mask assembly.  
 	In regard to claim 8, DeLorenzo et al. teaches a hood with a face mask assembly (see figure 1A: projections; column 1, lines 54-67).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood of Simmons with the face mask assembly of DeLorenzo et al., since the hood of Simmons provided with a face mask/projections provides a hood that can cover the wearer’s face as needed while leaving the mouth open for free breathing (DeLorenzo: column 2, lines 1-11).

Response to Arguments
Applicant's arguments filed 01/13/22 have been fully considered but they are not persuasive. Applicant argues that Simmons (US 2010/0282803) fails to teach the limitations as amended into the claims. The newly added limitations have been rejected by Simmons as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732